DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14, in the reply filed on 1/15/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circular means” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Information Disclosure Statement
The listing of references in the specification is not a proper information (see Spec. pages 3-5) disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because “The present invention discloses” in line 1 should be deleted as being implied and not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, and 12 are objected to because of the following informalities: “soft body” and “live-bait” in lines 12 and 12-13, respectively, should be amended to recite –soft-body—and –live bait--, respectively; “soft-body artificial lure” in claim 4, line 2 should be –artificial lure soft-body—; and “stands” appearing twice in claim 12, line 2 appears to be intended to recite –strands--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said horizontal configuration" in line 12. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to largely horizontal configuration” in lines 9-10, i.e., what would be considered largely horizontal, versus not largely horizontal; whether “insertion of device” in line 14 refers to the device in the preamble or a distinct device; and whether “injection” at the end of the claim is distinct from insertion. Furthermore, the preamble of claim 1 recites a filamentous strand separately from an “abutting T-bar,” but the body of the claim recites the filamentous strand as being “composed of a proximal T-bar,” and it is therefore unclear as to whether the strand is distinct from the T-bar, or is composed of the T-bar.
Re Claim 2, the metes and bounds of “a largely” horizontal or perpendicular configuration are not clear, and it is unclear as to whether “a largely horizontal configuration” and “a largely perpendicular configuration” are distinct from the largely horizontal configuration and perpendicular conformation previously recited in claim 1.
Claim 3 recites the limitation "said horizontal filamentous strand" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said artificial lure and live bait" (emphasis added) in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said attachments" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “be it heterogeneous, homogeneous, alternating or randomly displayed” is limiting the “any manner of sequences,” the latter of which would appear to be more broad.

Claim 8 recites the limitations "said attachments," “the angler,” “the field,” and “the preferred changes” in lines 1, 2, 2, and 5, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “attachments” in line 3 is distinct from the previously-recited attachments; and whether both an artificial lure and live bait are being recited in the last line of the claim (“and,” rather than “or” in claim 1).
Claim 9 recites the limitations "the length" and “the primary filamentous strand” both in line 3.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a filamentous strand” and “secondary filamentous strands” are distinct form the filamentous strand of claim 1 and secondary filamentous strands previously recited in claim 9, respectively; why quotation marks appear around “branching” in line 3, e.g., are Applicants intending to broaden the limitation beyond branching?; and how the “T-bar is replaced by a circular means” in line 2, because claim 1 requires a T-bar.
Re Claim 10, it is unclear as to whether “one filamentous strand” and “existing filamentous strands” in lines 1 and 1-2, respectively, are distinct from the filamentous strand of claim 1; and whether “existing strands” in line 2 is distinct from the previously-recited existing strands.
Claim 11 recites the limitation "said filamentous strand or strands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Re Claim 13, it is unclear as to whether “a body” in line 2 is distinct from the lure or bait.
Claim 14 recites the limitation "said bodies" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “one to a plurality of pre-populated and angler customizable filamentous strands” in line 2 is distinct from the filamentous strand of claim 1.
Claim 5 is rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 requires that “the proximal T-bar is replaced by a circular means” in line 2. Such limitation contradicts the limitation in claim 1, from which claim 9 depends, of the device comprising a filamentous strand and a proximal T-bar. In other words, claim .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarquini, U.S. Patent Application Publication No. 2011/0016768 A1, in view of Bone, U.S. Patent No. 3,103,666.
Re Claim 1, as best understood, Tarquini teaches a method of artificial soft lure and live bait modification and augmentation, through attachment of various forms of accessories via a device comprising a filamentous strand (120; or 120, 128, 136) and abutting T-bar (100; see figures 1 and 9) and terminus (where 120, 124 are joined to 118; or 132), through a precise point of insertion (see figures 3-6 and paragraph [0030]) wherein:
A filamentous strand (120; or 120, 128, 136), in the form of a tag (100 is a tag; see id.), is composed of a proximal T-bar (100; see figures 1 and 9), a filamentous strand (120; or 120, 128, 136) and distal terminus (where 120, 124 are joined to 118; or 132) marked by a circumference and diameter that is greater than that of the filamentous strand (see figure 9);
The filamentous tag is translocated into an artificial lure soft-body or live bait (112; see figures 3-6 and paragraph [0030]) via the T-bar;
The configuration aiding in linear penetration into the soft-body or live bait (see id.); and
The configuration assisting in adherence within the soft body post injection. See id.
Tarquini does not teach that the filamentous strand is entered into an injection device via the proximal T-bar; the filamentous tag is translocated from the insertion 
Bone, similarly directed to a method of attachment of various forms of accessories (e.g., 24) via a device comprising a filamentous strand (15) and abutting T-bar (11) and terminus (13), through a precise point of insertion (see figures 2 and 3), teaches that it is known in the art to have a filamentous strand (15), in the form of a tag (see figure 3, 1:66-2:1, and 2:6-12), be composed of a proximal T-bar (11), a filamentous strand (15) and distal terminus (13) marked by a circumference and diameter that is greater than that of the filamentous strand (see figure 1 and 2:1-3) that is entered into an injection device (see figures 6 and 7) via the proximal T-bar (see figure 2 and 2:6-15); the filamentous tag is translocated from the insertion device into an object via the T-bar actuated to configure into a largely horizontal configuration during insertion (see figure 2 and 2:12-15) and a perpendicular conformation both before (see figure 1) and after (see figure 3 and 2:18-21) insertion; the horizontal configuration aiding in linear penetration into the object (see figure 2 and 2:12-15); the perpendicular configuration assisting in both loading and insertion of device (see figure 2 and 2:4-12) and adherence within the object post injection. See figure 3 and 2:16-21.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the filamentous strand or Tarquini to be entered into an injection device via the proximal T-bar; the filamentous tag is translocated from the insertion device into the soft-body or live bait via the T-bar actuated to configure into a largely horizontal configuration during insertion and a perpendicular conformation both before and after insertion; the horizontal configuration aiding in linear penetration into 
Re Claim 2, Tarquini as modified by Bone teaches that the proximal T-bar is made of a malleable material (see Bone at figure 2, 1:67-2:1, and 2:12-15) that is capable of distortion to a largely horizontal configuration (see id.) and back to a largely perpendicular configuration both before and after device insertion. See Bone at figures 1 and 3 and 2:16-21.
Re Claim 3, Tarquini as modified by Bone teaches that the horizontal filamentous strand may be plastic, wire, thread or a combination thereof which is capable of accepting various attachments. See Tarquini at figure 9; Bone at 1:67-2:1.
Re Claim 4, Tarquini as modified by Bone teaches that the filamentous strand is populated with discretely shaped, sized, and colored attachments (Tarquini 144; see also Tarquini at paragraphs [0014] and [0034], describing plural attachments using terms known in the art as having discrete shapes, e.g., skirts vs. spinners; sizes, e.g., beads vs. buck tails; and colors, e.g., colored beads vs. metal beads) for the augmentation of the artificial lure soft-body or live bait which may be populated by See id.
Re Claim 5, Tarquini as modified by Bone teaches that the filamentous strand may be additionally populated by the attachment of a hook (Tarquini 118) or plurality of hooks at various positions along the filamentous strand. See Tarquini at figures 9 and 10.
Re Claim 6, Tarquini as modified by Bone teaches that the attachments may be configured in any manner of sequences, be it heterogeneous, homogeneous, alternating or randomly displayed (functional language that Tarquini as modified by Bone is capable of—the attachments may be configured as claimed). See Tarquini at paragraphs [0014] and [0034].
Re Claim 7, as best understood, Tarquini as modified by Bone teaches that the filamentous strand may be pre-populated to a predetermined set of attachments (see id. and Tarquini at figure 9; functional language that Tarquini as modified by Bone is capable of—the strand “may be” pre-populated with one or more attachments), including attachments intended to change the shape, color, visual recognition, reflectivity, audible sound projection, weight and buoyancy conformations (see Tarquini at paragraphs [0014] and [0034]) of the artificial lure and live bait bodies and attachments, such as a hook (Tarquini 118) or plurality of hooks, that may be attached at any point exterior to the bodies and along the length of the filamentous strand (functional language that Tarquini as modified by Bone is capable of). See id.
see id. and Tarquini at figure 9 and paragraph [0034]; it is known in the art for anglers to assemble fishing tack on-site and reflecting environmental fishing conditions and angler preference), to match desired conformations due to changes in environment, conditions and angler preferences, with reference of desired effects (functional language that Tarquini as modified by Bone is capable of; see id.), wherein attachments (see id.) may be selected before use and need or contemporaneous with changing conditions or desired to match the preferred changes in artificial lure and live bait appearance (functional language that Tarquini as modified by Bone is capable of). See id.
Re Claim 9, as best understood, Tarquini as modified by Bone teaches that the filamentous strand may be made to harbor other, secondary filamentous strands wherein the proximal T-bar is replaced by a circular means for attaching to the length of the primary filamentous strand to accomplish “branching” or secondary filamentous strands, equally configurable and capable of pre-population, customization or both (functional language that Tarquini as modified by Bone is capable of). The strand of Tarquini as modified by Bone “may be made” to harbor other secondary filamentous strands having a circular means replacing the proximal T-bar.
Re Claim 10, as best understood, Tarquini as modified by Bone teaches that one filamentous strand may replace existing filamentous strands where existing strands are removed and new strands are adhered (functional language that Tarquini as modified See Tarquini at figures 3-6 and paragraph [0030]; Bone at figure 3 and 1:69-2:1.
Re Claim 11, Tarquini as modified by Bone teaches that attachments may be configurable and modified by the angler in the field where the filamentous strand or strands may be construed prior to use (functional language that Tarquini as modified by Bone is capable of; see also Tarquini at figure 9 and paragraph [0034]), in the case of a pre-populated filamentous strand or strands, or modified and subsequently crimped, tied or singed in the case of a modifiable construction or adjustment where pre-constructed strands are equally modifiable in the field (functional language that Tarquini as modified by Bone is capable of—the strand of Tarquini as modified by Bone could be used as claimed).
Re Claim 12, as best understood, Tarquini as modified by Bone teaches that newly introduced strands may augment existing filamentous strands (see Tarquini at figres 3-6, Bone at figure 3, noting that new strands may be added to/near existing strands) where both self-populated stands and pre-populated stands, alike, can be cut and rearranged or re-populated with the same or different attachments up to and including other pre-populated or self-populated strands followed by the reconstruction of a terminus through tying, crimping or singeing (functional language that Tarquini as modified by Bone is capable of; e.g., the terminus of Tarquini as modified by Bone could be cut, different attachments placed onto the strand, and a knot tied to form a new terminus).
see Bone at figures 6 and 7 and 2:38-49) for the injection of the T-bar into a body (Tarquini 112). See id.; Tarquini at figures 3-6.
Re Claim 14, as best understood, Tarquini as modified by Bone teaches that the injection device is a gun (see Bone at figures 6 and 7, 2:4-18, and 2:38-49) and may inject into the bodies one to a plurality of pre-populated and angler customizable filamentous strands individually (see id.; Tarquini at figures 9 and 10 and paragraphs [0014], [0030], and [0034]) or via primary self-populated or pre-populated strands or primary populated or pre-populated strands that harbor secondary self-populated or pre-populated strands. See id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are advised that 103 rejections of at least some of the claims could also have been made in view of Allen, U.S. Patent No. 2,591,764, and Bone; or Ross, U.S. Patent Application Publication No. 2010/0024277 A1, and Bone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642